Title: To James Madison from David Lenox, 27 September 1802 (Abstract)
From: Lenox, David
To: Madison, James


27 September 1802, New York. Informs JM that he has “caused to be Shipped on board the Sloop Olive Branch … bound for George Town, a Trunk containing all the Applications which were made to me during my Agency, together with the Answers returned from the Admiralty, which are all Alphabetically arranged in the Books N 1 & 2 which accompany them.” Believes these books and papers should be deposited in JM’s office, “where Government may be enabled to judge of the magnitude of the business in which I was engaged, as well as the satisfaction wh⟨ich⟩ I shall derive from a reference to cases where the parties may have supposed themselves neglected by me.” Proposes to pay his respects “in the course of a few weeks.” Mentions in a postscript that the trunk key and a bill of lading are enclosed.
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 3 pp.; docketed by Brent as received 30 Sept. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

